Appeal from an order of the Supreme Court, Erie County (John E Lane, J.), entered July 20, 2005 in a personal injury action. The order, insofar as appealed from, granted plaintiffs’ motion for partial summary judgment on liability on the Labor Law § 240 (1) claim and denied in part defendant’s cross motion for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 22, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.